Title: To George Washington from Leonard Henley, 27 February 1786
From: Henley, Leonard
To: Washington, George



Sir
Newkent Feb: 27th 1786.

Agreeable to your directions I have delivered to Mr John Whitney of the Schoone Betcy & Molly two hundred Barrells of Indian Corn from the lower Plantation in King-william County belonging to the Esta. of the late Mr Custis—The Vessel arrived

on Wednesday evening last, & Your letter Came to hand the day after—The badness of the Weather prevented me from puting any Corn on board (except a few Barrells) before Saturday; in consequence of which the Vesel was detaind until today. I am Sorry it has not been in my power to procure for You any of the large gray Pease You wrote for by Mr Dandridge but have Sent Six bushells of the best I cou’d get & hope this may answer—I got from Colo. Bassett’s your Case of Pictures & put them on board the Vessel & gave particular directions to the Skipper to take proper Care of them—After conversing with the Skipper, & viewing the Vessel, I was of Opinion that the two Calves from Colo. Cary, Could not be Sent with Safety I therefore thought it best to keep them here until You had a more favourable Oppertunity to get them up—Mrs Henley’s love accompany’d with my best wishes are offer’d to your Self Mrs Washington & family. I am with great respect Sir. Your Mo: Obdt humble Sert

L: Henley

